United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3097
                                   ___________

Homer Buckles,                       *
                                     *
             Appellant,              *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Bill Hedrick, Warden, U.S. Medical   * Western District of Missouri.
Center for Federal Prisoners,        *     [Unpublished]
                                     *
             Appellee.               *
                                ___________

                             Submitted: October 3, 2003

                                  Filed: October 7, 2003
                                   ___________

Before MURPHY, BOWMAN, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM

       Federal inmate Homer Buckles, confined in the United States Medical Center
for Federal Prisoners at Springfield, Missouri, appeals the district court’s dismissal
without prejudice of his 28 U.S.C. § 2241 petition as moot. We grant Buckles leave
to proceed in forma pauperis on appeal. We conclude the case is not moot because
the record does not foreclose all reasonable expectations that the alleged violation
could recur during Buckles’s incarceration. See County of Los Angeles v. Davis, 440
U.S. 625, 631 (1979); St. Louis Fire Fighters Ass’n Int’l Ass’n of Fire Fighters Local
73 v. City of St. Louis, Mo., 96 F.3d 323, 329 (8th Cir. 1996). Nonetheless, Buckles
has not rebutted respondent’s evidence that Buckles failed to exhaust administrative
remedies. See 28 C.F.R. § 542 (2002); United States v. Chappel, 208 F.3d 1069,
1069-70 (8th Cir. 2000) (per curiam).

     Accordingly, we affirm the district court’s dismissal without prejudice, but
modify it to reflect that the dismissal is for Buckles’s failure to exhaust administrative
remedies. See 8th Cir. R. 47A(a).
                          ______________________________




                                           -2-